Title: To George Washington from Archibald Robertson, 21 April 1792
From: Robertson, Archibald
To: Washington, George



Sir
New York April 21st 1792
Mr James Renwicks No. 92 William Street

Agreeable to your desire, I have the honor to intimate that the picture for the Earl Buchan being finished, I mean to take the

opportunity of a Ship that sails from this soon for Scotland to transmit it to his Lordship, any commands you may have for his Lordship, I shall be happy to have the honor to forward. I remain Sir with the highest respect Your Most Obdt Hble Servt

Archibald Robertson

